  Case 3:20-cv-00544-SMY Document 4 Filed 06/22/20 Page 1 of 2 Page ID #18




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

JACOB BURNS, # 22688-026,                            )
                                                     )
                        Petitioner,                  )
                                                     )
        vs.                                          )       Case No. 20-cv-00544-SMY
                                                     )
WARDEN WILLIAMS,                                     )
                                                     )
                        Respondent.                  )

                              MEMORANDUM AND ORDER
YANDLE, District Judge:

        Petitioner Jacob Burns, a federal prisoner incarcerated at FCI Greenville, filed this habeas

corpus action pursuant to 28 U.S.C. § 2241. He alleges that he was denied due process in prison

disciplinary proceedings which resulted in a loss of good conduct credit.

        The case is now before the Court for preliminary review of the Petition pursuant to Rule 4

of the Federal Rules Governing Section 2254 Cases in United States District Courts, which

provides that upon preliminary consideration by the district judge, “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in the district court, the

judge must dismiss the petition and direct the clerk to notify the petitioner.” Rule 1(b) authorizes

the Court to apply the Rules to other habeas corpus cases.

        Inmates in the custody of the Bureau of Prisons can challenge the loss of good conduct

credit by way of a petition for habeas relief pursuant to 28 U.S.C. §2241. Jackson v. Carlson, 707

F.2d 943, 946 (7th Cir. 1983). Given the limited record, it is not plainly apparent that Burns is not

entitled to habeas relief. Without commenting on the merits, the Court concludes that the Petition

survives preliminary review, and a response shall be ordered.




                                                    1
    Case 3:20-cv-00544-SMY Document 4 Filed 06/22/20 Page 2 of 2 Page ID #19




                                                 Disposition

         Respondent is ORDERED to answer or otherwise plead to the Petition on or before July

22, 2020. 1 This preliminary order to respond does not, of course, preclude the Government from

raising any objection or defense it may wish to present. Service upon the United States Attorney

for the Southern District of Illinois, 750 Missouri Avenue, East St. Louis, Illinois, shall constitute

sufficient service.

         Petitioner is ADVISED of his continuing obligation to keep the Clerk (and each opposing

party) informed of any change in his whereabouts during the pendency of this action. This

notification must be done in writing and no later than 7 days after a transfer or other change in

address occurs. Failure to provide notice may result in dismissal of this action. See Fed. R. Civ. P.

41(b).

         IT IS SO ORDERED.

         DATED: June 22, 2020

                                                            s/ Staci M. Yandle_____
                                                            STACI M. YANDLE
                                                            United States District Judge




1
 The response date ordered here is controlling. Any date that the Case Management/Electronic Case Filing system
should generate during this litigation is a guideline only. See SDIL-EFR 3.

                                                       2
